The testimony shows that upon the death of Addison H. White, the surviving partners of the firm of A.H. White  Co. separated, and that the firm had a large list of customers in its business of insurance, which is the only thing of value alleged to have been the property of the firm. The claim here made is that Herbert M. Shove sold the good will of the business, and the complainant, as surviving partner, asks an account. Upon the dissolution of the firm both partners had the right to access to the books, and to the list of customers of the old firm. Both had the right to *Page 260 
compete for the continuance of their business with the old customers. The respondent Sweet, knowing that Shove had this connection with a large line of customers, paid him a sum of money to be admitted into partnership with him. It does not appear that anything more than this was done. No exclusive right to the old business was conveyed. The complainant could have made a similar arrangement without infringing any right of his former partner Shove. One partner had as much right to use the name of the old firm as the other. There was, therefore, no sale of the good will of the old firm, assuming that it existed, and hence no ground for the bill on that account. Rice v. Angell, 73 Tex. 350.
The bill is dismissed.